Citation Nr: 0843826	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for jungle rot 
infection of the right foot.

2.  Entitlement to service connection for a disorder 
characterized as "nerves." 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945 and from March 1946 to March 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
jungle rot infection of the right foot and a disorder 
characterized as "nerves."

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the informal hearing presentation, the veteran's 
representative stated that the veteran is not satisfied with 
the currently assigned 50 percent rating for post-traumatic 
stress disorder (PTSD).  The issue of an increased rating for 
PTSD is referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
right foot.

2.  The veteran does not have a current "nerve" disability.


CONCLUSIONS OF LAW

1.  Right foot disability, to include as due to jungle rot, 
was neither incurred in nor aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

2.  A "nerve" disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in January 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection for "nerves" and jungle 
rot of the right foot.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the January 2005 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran has substantiated his status as a veteran and was 
notified of the second and third elements of the Dingess 
notice by the January 2005 letter.  He did not receive 
information regarding the effective date or disability rating 
elements of his claims.  The veteran's claims are being 
denied; therefore, no effective dates or ratings are being 
assigned.  He is therefore not prejudiced by the absence of 
notice on those elements.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007) (prejudice does not exist from 
absent notice where the benefit could not be awarded as a 
matter of law).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996). VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Information from the hospital admission cards was used by the 
Office of the Surgeon General, Department of the Army, to 
create documentation of the veteran's diagnoses during 
service.
VA has obtained post-service records of treatment reported by 
the veteran, including VA outpatient treatment records and 
private medical records.  

The Board acknowledges that the veteran was not afforded VA 
examinations to determine the etiology of any current jungle 
rot infection of the right foot or "nerves" disability.  
The Board has determined that VA has no obligation to provide 
such an examination in this case because the evidence 
currently of record is sufficient to decide the claims and 
there is no reasonable possibility that such examinations 
would result in evidence to substantiate the claims.  In this 
regard, the Board notes that there is no post-service medical 
evidence of these claimed disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Jungle Rot of the Right Foot

The veteran claims that he developed jungle rot in his right 
foot during service.  He explained that his right toenail was 
removed to remove the infection.  He was given penicillin, 
and then he returned to duty.

Documents created from hospital admission records show that 
in 1944 the veteran was diagnosed with paronychia of his toes 
and unguis incarnatus.  As noted above, the veteran's service 
medical records were destroyed and therefore no other service 
treatment records show complaints of a foot disability.

Post-service medical evidence of record shows no treatment 
for any foot disorder.  

There is no competent evidence since service showing an 
underlying right foot condition.  Absent such evidence, the 
necessary element for service connection of a current 
disability is not shown.

Absent proof of the existence of the disability being 
claimed, there can be no successful claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  It is therefore, 
denied.  38 U.S.C.A. § 5107(b).

Disability characterized as "Nerves"

In October 2004, the veteran filed a claim for service 
connection for a disability he characterized as "nerves."  
The veteran has explained that his "nerve" disability is 
separate from his current diagnoses of PTSD and Alzheimer's 
disease. 

Documents created from hospital admission records do not show 
a disorder involving "nerves" during service.  

The veteran's post-service medical records show diagnoses for 
PTSD with depression and dementia of the Alzheimer's type.  
No other mental disabilities have been diagnosed.  In August 
2005, the veteran was afforded a PTSD VA examination.  The 
examiner diagnosed the veteran with PTSD and mentioned a 
history of dementia.  No other mental or neurological 
disorder was noted

There is no competent evidence since service showing a 
disability of "nerves."  Absent such evidence, the 
necessary element for service connection of a current 
disability is not shown.

Absent proof of the existence of the disability being 
claimed, there can be no successful claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  It is therefore, 
denied.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for jungle rot infection of 
the right foot is denied.

Entitlement to service connection for a disorder 
characterized as "nerves" is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


